         18-01589-smb          Doc 18
                                   17         03/07/19
                                        Filed 03/06/19      Entered 03/06/19
                                                                     03/07/19 20:26:57
                                                                              14:42:30       Main Document
                                                           Pg 1 of 3
                                                                   2




                                        Beth E. Levine              March 6, 2019                        212.561.7720
                                                                                                  blevine@pszjlaw.com




N E W Y O R K, N Y
L O S A N G E L E S, C A
C O S T A M E S A, C A
S A N F R A N C I S C O, C A            Via Email and ECF Filing
W I L M I N G T O N, D E

780 THIRD AVENUE                        The Honorable Stuart M. Bernstein
34th FLOOR                              United States Bankruptcy Judge
NEW YORK
NEW YORK 10017-2024
                                        Southern District of New York
                                        One Bowling Green
TELEPHONE: 212/561 7700
                                        New York, New York 10004
FACSIMILE: 212/561 7777


                                                   Re:   Re: Michaelson v. Buck Kreihs Marine Repair,
LOS ANGELES
10100 SANTA MONICA BLVD.
                                                         LLC: Adv. Pro. No. 18-01589 (SMB)
13th FLOOR
LOS ANGELES                             Dear Judge Bernstein:
CALIFORNIA 90067

TELEPHONE: 310/277 6910
                                               This firm represents the plaintiff (“Plaintiff”) in the above-
FACSIMILE: 310/201 0760                 referenced adversary proceeding. We write pursuant to Your
                                        Honor’s Chamber’s Rules and Bankruptcy Local Rule 7007-1(b) to
COSTA MESA                              request an informal conference relating to Plaintiff’s proposed
650 TOWNE CENTER DRIVE                  motion to compel discovery responses from the defendant
SUITE 1500
                                        (“Defendant”). The issue here is simple: far past the relevant
COSTA MESA
CALIFORNIA 92626
                                        deadlines, Defendant has failed to serve its initial disclosures and to
TELEPHONE: 714/384 4750
                                        respond to the discovery requests propounded to it by Plaintiff.
FACSIMILE: 714/384 4751
                                                On November 9, 2018, the Court entered the Scheduling and
SAN FRANCISCO
                                        Pre-Trial Order (the “Scheduling Order”) [Docket No. 15]. Pursuant
150 CALIFORNIA STREET                   to the Scheduling Order, the initial disclosures were to be exchanged
15th FLOOR                              no later than 14 days from entry of the Scheduling Order (November
SAN FRANCISCO
                                        23, 2019) and all fact discovery is to be completed by March 8,
CALIFORNIA 94111-4500
                                        2019. On December 21, 2018, Plaintiff served his Requests for
TELEPHONE: 415/263 7000
                                        Production of Documents, Set One (the “Document Requests”) and
FACSIMILE: 415/263 7010
                                        Plaintiff's First Set of Interrogatories to Defendant (“collectively the
                                        “Discovery Requests”) on the Defendant. Defendant’s responses to
DELAWARE
919 NORTH MARKET STREET
                                        the Discovery Requests were due on January 22, 2019.
17th FLOOR
P.O. BOX 8705                                   As of today, Defendant has yet to serve its Initial Disclosures
WILMINGTON                              and its responses to the Discovery Requests, or to produce any
DELAWARE 19899-8705
                                        documents. Plaintiff’s counsel has sent numerous emails to counsel
TELEPHONE: 302/652 4100

FACSIMILE: 302/652 4400



                                        DOCS_NY:38796.1 42331/003
WEB:   www.pszjlaw.com
  18-01589-smb     Doc 18
                       17          03/07/19
                             Filed 03/06/19    Entered 03/06/19
                                                        03/07/19 20:26:57
                                                                 14:42:30      Main Document
                                              Pg 2 of 3
                                                      2


                             The Honorable Stuart M. Bernstein
                             March 6, 2019
                             Page 2


                             for the Defendant seeking this discovery material. However, in spite
                             of several emails in which Defendant’s counsel indicated that the
                             responses would be forthcoming, Defendant has not served its initial
                             disclosures or any discovery responses or produced any documents.
                             Accordingly, we now seek an informal conference with Your Honor
                             and leave to file a motion to compel.

                                    We are available to answer questions the Court might have.

                                                          Respectfully submitted,

                                                          /s/ Beth E. Levine

                                                          Beth E. Levine

                             BEL

                             cc:    Robert M. Greenbaum, Esq. (via E-mail)

                   MEMORANDUM ENDORSEMENT AND ORDER

      The conference requested in this letter will be held on March 14, 2019, at 10:00
a.m. The failure to attend the conference may result in sanctions including the entry of
judgment without further notice against the party that fails to attend.

        So ordered.

Dated: New York, New York
       March 7, 2019

                                                  /s/ Stuart M. Bernstein
                                                   STUART M. BERNSTEIN
                                                United States Bankruptcy Judge
18-01589-smb   Doc 18
                   17         03/07/19
                        Filed 03/06/19      Entered 03/06/19
                                                     03/07/19 20:26:57
                                                              14:42:30   Main Document
                                           Pg 3
                                              2 of 3
                                                   2




                        DOCS_NY:38796.1 42331/003
